 

Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 20, 2018 by and between ClearSign Combustion Corporation (the
“Company”), and CLIRSPV, LLC, a Delaware limited liability company (the
“Purchaser”).

 

RECITAL

 

This Agreement is made pursuant to the Stock Purchase Agreement, dated as of
July 12, 2018, between the Company and the Purchaser (the “Purchase Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

SECTION 1.

DEFINITIONS

 

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

 

“Advice” shall have the meaning set forth in Section 7(b).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

  

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the date of that is six months after
the date of this Agreement and (b) with respect to any additional Registration
Statements which may be required pursuant to Section 2, the earlier to occur of
(i) the 90th day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required under such Section (or the 120th day following such date in the event
such additional Registration Statement is reviewed by the Commission) and
(ii) the 5th Trading Day after the date the Company is notified (orally or in
writing, whichever is earlier) by the Commission that such Registration
Statement will not be “reviewed” or will not be subject to further review. If
the Effectiveness Date falls on a Saturday, Sunday or other date that the
Commission is closed for business, the Effectiveness Date shall be extended to
the next day on which the Commission is open for business.  The Effectiveness
Date for a Registration Statement shall be extended without default hereunder in
the event that the Company’s failure to obtain the effectiveness of the
Registration Statement on a timely basis results from the failure of the Holder
to timely provide the Company with information requested by the Company and
necessary to complete the Registration Statement in accordance with the
requirements of the Securities Act (in which the Effectiveness Date would be
extended with respect to Registrable Securities held by such Holder).

 



 

 

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
3 month anniversary of the Closing Date, and (b) with respect to any additional
Registration Statements that may be required pursuant to Section 2 hereof, the
45th day following the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement is required under
such Section.

 

“Holder” or “Holders” means a holder from time to time of Registrable
Securities, but only if such holder is the Purchaser or any assignee thereof in
accordance with Section 7(j).

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Purchaser of the Registrable
Securities pursuant to Section 2(a).

 

“Losses” shall have the meaning set forth in Section 6(a).

  

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

  

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

“Reduction Securities” shall have the meaning set forth in Section 2(b).

 

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement including any shares issued pursuant to the Purchase Right and, in the
case of the Participation Right only, so long as the shares purchased by other
investors in the offering subject to the Participation Right are also required
to be registered and (ii) any other shares of Common Stock issued as (or
issuable upon conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, in
exchange for or in replacement of the Shares; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) for so long as (a) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by the Holder in accordance with
such effective Registration Statement, (b) such Registrable Securities have been
previously sold in accordance with Rule 144, (c) such Registrable Securities
become eligible for resale without volume or manner-of-sale restrictions and
without current public information pursuant to Rule 144, as reasonably
determined by the Company, based upon the advice of counsel to the Company,
(d) such Registrable Securities have been sold, transferred or otherwise
disposed of by a Person in a transaction in which its rights under this
Agreement were not assigned in accordance with Section 7(j), or (e) such
Registrable Securities cease to be outstanding.

 



 

 

 

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

  

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written guidance of the
Commission staff, (ii) any oral guidance, comments, requirements or requests of
the Commission staff, in each case given or directed specifically to the
Company, and (iii) the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” shall have the meaning set forth in the Purchase Agreement and shall
include shares of Common Stock purchased by the Purchaser pursuant to the
Purchase Right and the Participation Right, and, in the case of the
Participation Right only, so long as the shares purchased by other investors in
the offering subject to the Participation Right are also required to be
registered.

 

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Capital Market, or, if the Nasdaq Capital Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

  

SECTION 2.

REGISTRATION

 

(a)   On or prior to each Filing Date, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415.  The Registration Statement filed hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A.  The Company shall use its
commercially reasonable efforts to cause a Registration Statement filed under
this Agreement to be declared effective under the Securities Act no later than
the Effectiveness Date for such Registration Statement, and shall, subject
Section 7(b) hereof, use its commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
date on which all securities under such Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”).  It is agreed and
understood that the Company shall, from time to time, be obligated to file one
or more additional Registration Statements to cover any Registrable Securities
which are not registered for resale pursuant to a pre-existing Registration
Statement.

 



 

 

 

(b)   Notwithstanding anything contained herein to the contrary, in the event
that the Commission limits the amount of Registrable Securities that may be
included and sold by the Holder in any Registration Statement, including the
Initial Registration Statement, pursuant to Rule 415 or any other basis (and
notwithstanding that the Company used commercially reasonable efforts to
advocate with the Commission where practicable for the registration of all or a
greater number of Registrable Securities), the Company may reduce the number of
Registrable Securities included in such Registration Statement on behalf of such
Holder in whole or in part (in case of an exclusion as to a portion of such
Registrable Securities, such portion shall be allocated pro rata among multiple
Holders in proportion to the respective numbers of Registrable Securities
represented by Shares requested to be registered by each such Holder over the
total amount of Registrable Securities represented by Shares) (such Registrable
Securities, the “Reduction Securities”).  Any reduction of Registrable
Securities pursuant to this Section 2(b) shall occur only after all securities
that are not Registrable Securities, if any, are first removed from such
Registration Statement where permitted under contractual arrangements between
the Company and the holders of such other securities (provided that the Company
first uses commercially reasonable efforts (which efforts shall not require the
Company to pay money or issue additional securities to the holders) to obtain
waivers under such contractual arrangements of stockholders’ rights to have such
securities included in such Registration Statement).  In such event, the Company
shall give the Holder prompt notice of the number of such Reduction Securities
excluded and the Company will not be liable for any damages under this Agreement
in connection with the exclusion of such Reduction Securities.  The Company
shall use its commercially reasonable efforts at the first opportunity that is
permitted by the Commission to register for resale the Reduction Securities. 
Such new Registration Statement shall be on Form S-3 (except if the Company is
not then eligible to register for resale the Reduction Securities on Form S-3,
in which case such registration shall be on another appropriate form for such
purpose) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” in substantially the form attached hereto
as Annex A.  The Company shall use its commercially reasonable efforts to cause
each such Registration Statement to be declared effective under the Securities
Act as soon as possible but, in any event, no later than the Effectiveness Date,
and shall use its commercially reasonable efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period, subject to Section 7(b) hereof.

 

(c)   No Holder shall be named as an “underwriter” in any Registration Statement
without such Holder’s prior written consent, except if required pursuant to
written comments received from the Commission upon a review of such Registration
Statement; provided, however, that prior to naming a Holder as an underwriter in
any Registration Statement, (i) the Company shall use its commercially
reasonable efforts to advocate with the Commission against naming such Holder as
an underwriter in accordance with Commission rules and regulations and SEC
Guidance and (ii) if, despite the Company’s commercially reasonable efforts to
advocate with the Commission against naming such Holder as an underwriter, the
Commission continues to require that such Holder be named as an underwriter in
any Registration Statement, such Holder shall have the right (but not the
obligation), prior to being so named, without any penalty to the Company, to
either (A) remove itself from such Registration Statement or (B) reduce its
number of Registrable Securities included in such Registration Statement such
that it shall no longer be required to be named as an underwriter in such
Registration Statement.

 

(d)   Unless contractually obligated to do so (provided that the Company first
uses commercially reasonable efforts (which efforts shall not require the
Company to pay money or issue additional securities to the holders) to obtain
waivers under such contractual arrangements of stockholders’ rights to have such
securities included in such Registration Statement), in no event shall the
Company include any securities other than the Registrable Securities on any
Registration Statement without the prior written consent of Holders of a
majority of the Registrable Securities.

 

(e)   The disposition of Registrable Securities from any Registration Statement
may occur in one or more underwritten offerings, block transactions, broker
transactions, at-market transactions or in such other manner or manners as may
be specified by the Holders in accordance with applicable law.

 

(f)    In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form and
(ii) undertake to register the Registrable Securities on Form S-3 promptly after
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission.

 



 

 

 

SECTION 3.

REGISTRATION PROCEDURES

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)   Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holder copies of all such documents proposed to be
filed (other than those incorporated by reference).  Notwithstanding the
foregoing, the Company shall not be required to furnish to the Holder any
prospectus supplement being prepared and filed solely to name new or additional
selling securityholders unless such Holder is named in such prospectus
supplement.  In addition, in the event that any Registration Statement is on a
form which does not permit incorporation by reference), the Company shall not be
required to furnish to the Holder any prospectus supplement containing
information included in a report or proxy statement filed under the Exchange Act
that would be incorporated by reference in such Registration Statement if such
Registration Statement were on Form S-3 (or other form which permits
incorporation by reference).  The Company shall duly consider any comments made
by the Holder and received by the Company not later than two Trading Days prior
to the filing of the Registration Statement, but shall not be required to accept
any such comments to which it reasonably objects.

 

(b)   (i)  Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible notify the Holder of such
comments and, upon the request of such Holder, provide the Holder true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holder as a Selling
Stockholder; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

 

(c)   Notify the Holder as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to such Holder as a Selling Stockholder or to the Plan of
Distribution upon the request of such Holder); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has been
declared effective; (ii) of any request by the Commission or any other Federal
or state governmental authority for amendments or supplements to a Registration
Statement or Prospectus or for additional information that pertains to the
Holder as a Selling Stockholder or the Plan of Distribution; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company in good faith believes may be material and that, in the
determination of the Company, makes it not in the best interest of the Company
to allow continued availability of a Registration Statement or Prospectus.

 



 

 

 

(d)   Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(e)   Furnish to the Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
reasonably requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the EDGAR system.

 

(f)    Promptly deliver to the Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Person may reasonably request.  Subject
to Section 7(b) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

 

(g)   Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holder in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of those
jurisdictions within the United States as such Holder reasonably requests in
writing to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statements; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.

 

(h)   Cooperate with the Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statements, which certificates shall
be free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as the Holder may request.

 

(i)    Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(j)    The Company may require the selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, the natural persons, if any,
thereof that have voting and dispositive control over the shares and any other
information with respect to such Holder as the Commission requests.

  



 

 

 

(k)   Make available at reasonable times for inspection by any Holder, any
managing underwriter participating in any disposition of such Registrable
Securities pursuant to a Registration Statement, Holders’ legal counsel and any
attorney, accountant or other agent retained by any such Holder or any managing
underwriter (each, an “Inspector” and collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement. Notwithstanding the foregoing,
Records and other information that the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors or used for any purpose other than as necessary or
appropriate for the purpose of such inspection (and the Inspectors shall confirm
their agreement in writing in advance to the Company if the Company shall so
request) unless (i) the disclosure of such Records is necessary, in the
Company’s judgment, to avoid or correct a misstatement or omission in the
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction after
exhaustion of all appeals therefrom or (iii) the information in such Records was
known to the Inspectors on a non-confidential basis prior to its disclosure by
the Company or has been made generally available to the public. Each Holder
agrees that it shall promptly, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of the Records deemed confidential, and such Holder shall
reasonably cooperate with the Company in connection therewith.

 

(l)    If such sale is pursuant to an underwritten offering, (i) obtain
“comfort” letters dated the pricing and closing dates of such offering under the
underwriting agreement from the Company’s independent public accountants in
customary form and covering such matters of the type customarily covered by
“comfort” letters as Holders’ legal counsel or the managing underwriter
reasonably requests; (ii) enter into a customary underwriting agreement with the
underwriter containing customary representations and warranties, covenants and
legal opinions addressed to the underwriters; (iii) take other such actions as
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities, including causing its officers to participate in “road
shows” and other information meetings organized by the underwriters, if
applicable, of reasonable and customary duration and frequency (but not to
exceed three days in each instance); or (iv) deliver such documents and
certificates as may be reasonably requested and as are customarily delivered in
similar offerings.

 

(m)  Comply with all applicable rules and regulations of the SEC, and make
generally available to its security holders, as soon as reasonably practicable
but no later than fifteen (15) months after the effective date of the
Registration Statement, an earnings statement covering a period of twelve (12)
months beginning after the effective date of the Registration Statement, in a
manner which satisfies the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.

 

(n)   Cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed.

  

(o)   Provide reasonable cooperation to each seller of Registrable Securities
and each underwriter participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the Financial Industry Regulatory Authority (“FINRA”) pursuant
to FINRA Rule 5110 as requested by such Holder.

 

SECTION 4.

HOLDER’S OBLIGATIONS

 

The Holder agrees, by acquisition of the Registrable Securities, that the Holder
shall not be entitled to sell any of such Registrable Securities pursuant to a
Registration Statement or to receive a Prospectus relating thereto, unless such
Holder has furnished the Company with all material information required to be
set forth in the Purchaser Questionnaire and Selling Stockholder Questionnaire
attached hereto as Annex B.  Any sale of any Registrable Securities by any
Holder shall constitute a representation and warranty by such Holder that the
information regarding such Holder is as set forth in the Prospectus delivered by
such Holder in connection with such disposition, and that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
regarding such Holder or omit to state any material fact regarding such Holder
necessary to make the statements in such Prospectus, in the light of the
circumstances under which they were made, not misleading, solely to the extent
such facts are based upon information regarding such Holder furnished in writing
to the Company by such Holder for use in such Prospectus.

 

 

 

 

SECTION 5.

REGISTRATION EXPENSES

 

All fees and expenses incident to the Company’s performance of or compliance
with its obligations under this Agreement shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the principal trading market on which the Common Stock is then listed
for trading, (B) in compliance with applicable state securities or Blue Sky
laws) and (C) if not previously paid by the Company in connection with an issuer
filing, with respect to any filing that may be required to be made by any broker
through which a Holder intends to make sales of Registrable Securities with
FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no more
than a customary brokerage commission in connection with such sale,
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement.  In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  The Holder shall bear the cost of all underwriting discounts and
selling commissions associated with any sale of Registrable Securities and shall
pay all of its own costs and expenses, including, without limitation, all fees
and disbursements to counsel (and any other advisors) of the Holder and any
stock transfer taxes.  In no event shall the Company be responsible for any
broker or similar commissions of any Holder.

 

SECTION 6.

INDEMNIFICATION

 

(a)   Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder, the
officers, directors, agents, partners, members, stockholders and employees of
such Holder, each Person who controls such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by such Holder of an outdated or defective Prospectus after the Company has
validly notified such Holder in writing (in accordance with Section 7(b) below)
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of an Advice (as defined below) or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected.  The Company shall notify the Holder
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

 



 

 

 

(b)   Indemnification by Holder.  The Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
prospectus delivery requirements of the Securities Act apply to sales by such
Holder, such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act or (y) any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that, (1) such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto (it being
understood that the Holder has approved Annex A hereto for this purpose) or
(2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has validly notified such Holder in writing (in
accordance with Section 7(b) below) that the Prospectus is outdated or defective
and prior to the receipt by such Holder of an Advice or an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of the Advice or the amended or supplemented Prospectus the misstatement
or omission giving rise to such Loss would have been corrected.  In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

 

(c)   Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c).  The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

 



 

 

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d)   Contribution.  If a claim for indemnification under Section 6(a) or
Section 6(b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

SECTION 7.

MISCELLANEOUS

 

(a)   Piggy-Back Registrations.  If at any time during the Effectiveness Period,
except as contemplated by Section 2(b) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to each Holder a written notice of such determination and, if
within 15 days after the date of such notice, any such Holder shall so request
in writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 7(a) that are eligible for
resale pursuant to Rule 144 promulgated under the Securities Act without volume
limitation and without current public information or that are the subject of a
then effective Registration Statement; provided, further, however, if there is
not an effective Registration Statement covering all of the Registrable
Securities during the Effectiveness Period, the Company may file a registration
statement with the Commission to register equity securities of the Company to be
sold on a primary basis, provided that the Company does not sell any such shares
until there is an effective Registration Statement covering all of the
Registrable Securities. The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 7(a) prior to the
effectiveness of such registration whether or not the Holder has elected to
include securities in such registration.

 



 

 

 

(b)   Discontinued Disposition.  The Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(ii)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement; provided
that, with respect to the events described in Sections 3(c)(v) and 3(c)(vi), the
Company shall not be entitled to suspend the effectiveness or use of such
Registration Statement for an aggregate of more than 45 consecutive Trading Days
or an aggregate of 90 Trading Days (which need not be consecutive) in any given
360-day period. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.

 

(c)   Compliance.  The Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(d)   Furnishing of Information.  The Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.

 

(e)   Termination of Registration Rights.  For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of a Filing Date, then the Company shall
have no obligation to file, caused to be declared effective or to keep effective
any Registration Statement hereunder (including any Registration Statement
previously filed pursuant to this Agreement) and (ii) all registration rights
granted to the Holders hereunder (including the rights set forth in
Section 7(a)), shall terminate in their entirety effective on the first date on
which there shall cease to be any Registrable Securities outstanding.

 

(f)    Waivers and Amendments.  No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than a majority of the then outstanding
Registrable Securities.  The Company shall provide prior notice to the Holder of
any proposed waiver or amendment.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

(g)   Governing Law; Submission to Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the County of New York, in the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of New York, in the State of New York, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 



 

 

 

(h)   Remedies.  In the event of a breach by the Company or by the Holder of any
of their obligations under this Agreement, such Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and the
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(i)    Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed facsimile or
electronic mail, or mailed by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, and shall be
deemed given when so sent in the case of facsimile or electronic mail
transmission, or when so received in the case of mail or courier, and addressed
as follows:

 



  if to the Company, to: ClearSign Combustion Corporation

12870 Interurban Avenue South

Seattle, WA 98168

Attention: Chief Executive Officer

E-Mail: Steve.Pirnat@clearsign.com

Facsimile: 206.673.4848

 



  with a copy (which shall not constitute notice) to: Mitchell Silberberg &
Knupp LLP

12 East 49th Street, 30th Floor

New York, NY 10017

Attn.: Melanie Figueroa, Esq.

E-Mail: mxf@msk.com

Facsimile: 212.509.7239

 

  if to the Investor, to: GPclirSPV LLC

119 Warren Ave

3rd Floor

Spring Lake, NJ 07762

Attention: Robert T. Hoffman Sr.

E-Mail: rhoffman@princetonopp.com

 



  with copies (which shall not constitute notice) to: Bressler, Amery & Ross

325 Columbia Turnpike

Florham Park, NJ 07932

Attention: Kim Larsen

E-Mail: Klarsen@bressler.com

 

or to such other person, at such other place or in such manner as one party
shall designate to other party in writing.

 



 

 

 

(j)    Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Holder.  The Company may not assign its rights
or obligations hereunder without the prior written consent of the Holder or
Holders (as applicable) of a majority of the then outstanding Registrable
Securities (other than by merger or consolidation or to an entity which acquires
the Company including by way of acquiring all or substantially all of the
Company’s assets). The rights of the Holder hereunder, including the right to
have the Company register Registrable Securities pursuant to this Agreement, may
be assigned by the Holder to a transferee of such Holder, but only if (i) such
Holder agrees in writing with such transferee to assign such rights and related
obligations under this Agreement, and for such transferee to assume such
obligations, and a copy of such agreement is furnished to the Company, (ii) the
Company is furnished with written notice of the name and address of such
transferee and the securities with respect to which such registration rights are
being transferred or assigned, (iii) such transferee agrees in writing with the
Company to be bound by all of the provisions contained herein, and (iv) such
transferee is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D.

 

(k)   Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(l)    Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(m)  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement.

 

(n)   Use of Terms.  The parties agree and acknowledge that when, in this
Agreement, the Company is required to use its reasonable best efforts to perform
any covenant under this Agreement, such requirement shall not obligate the
Company, in the reasonable judgment of the disinterested members of its Board of
Directors, to perform any act that will have a material adverse effect on the
Company.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  COMPANY:       CLEARSIGN COMBUSTION CORPORATION       By: /s/ Stephen E.
Pirnat  

Name:  

Stephen E. Pirnat   Title: Chief Executive Officer           INVESTOR:      
CLIRSPV, LLC   By: GPCLIRSPV LLC   Its Manager       By: /s/Robert T. Hoffman
Sr.   Name:  Robert T. Hoffman Sr.   Title: Managing Member

 



 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

ANNEX A

 

PLAN OF DISTRIBUTION

 

The selling stockholder and any of its pledgees, donees, transferees, assignees
or other successors-in-interest may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholder may use one or more
of the following methods when disposing of the shares or interests therein:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·through brokers, dealers or underwriters that may act solely as agents;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

·broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

 

·one or more underwritten offerings on a firm commitment or best efforts basis;

 

·a combination of any such methods of disposition; and

 

·any other method permitted pursuant to applicable law.

 

The selling stockholder may also sell shares under Rule 144 under the Securities
Act of 1933, as amended, or Securities Act, if available, rather than under this
prospectus.

 

Broker-dealers engaged by the selling stockholder may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholder (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholder does not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The selling stockholder may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by its and, if it
defaults in the performance of its secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 


 

 

 

Upon being notified in writing by the selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of such selling stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such shares of common stock were sold, (iv) the commissions paid
or discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction.  In addition, upon being notified
in writing by the selling stockholder that a donee or pledge intends to sell
more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.

 

The selling stockholder also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholder may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume.  The selling stockholder may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities.  The selling stockholder may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The selling stockholder and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

 

We have advised the selling stockholder that it is required to comply with
Regulation M promulgated under the Securities Exchange Act during such time as
it may be engaged in a distribution of the shares.  The foregoing may affect the
marketability of the common stock.

 

The aggregate proceeds to the selling stockholder from the sale of the common
stock offered by it will be the purchase price of the common stock less
discounts or commissions, if any.  The selling stockholder reserves the right to
accept and, together with its agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents.  We will not receive any of the proceeds from this offering.

 

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholder against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 

We have agreed with the selling stockholder to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement, and (b) the
date on which the shares of common stock covered by this prospectus may be sold
by non-affiliates without any volume or manner of sale restrictions or current
public information pursuant to Rule 144 of the Securities Act.

 



 

 

 

APPENDIX II

 

SELLING STOCKHOLDER QUESTIONNAIRE



 



 

 

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

      Name of Selling Stockholder (please print)

 

CLEARSIGN COMBUSTION CORPORATION

QUESTIONNAIRE FOR SELLING STOCKHOLDERS

 

IMPORTANT:  IMMEDIATE ATTENTION REQUIRED

 

This Questionnaire is being furnished to all persons or entities (the
“Purchasers”) who purchased shares of Common Stock (“Common Stock”) of ClearSign
Combustion Corporation (the “Company”) pursuant to the Stock Purchase Agreement
by and among the Company and the Purchaser (the “Purchase Agreement”).  This
Questionnaire relates to certain information required to be disclosed in the
Registration Statement on Form S-3 (the “Registration Statement”) to be prepared
by the Company for filing with the United States Securities and Exchange
Commission (the “SEC”) pursuant to the Registration Rights Agreement entered
into by and among the Company and the Purchaser (the “Registration Rights
Agreement”) in connection with the Purchase Agreement.  The Company must receive
a completed Questionnaire from each Purchaser in order to include such
Purchaser’s shares of Common Stock in the Registration Statement.

 

The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process.  The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information.  Accordingly, Purchaser is
advised to consult its own securities law counsel regarding the consequences of
being named or not being named as a selling securityholder in the Registration
Statement and related prospectus.

 

PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate.  Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.

 

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire.  However, it is your responsibility to inform us of any
changes that may occur to your situation.  If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact [                      ]

 

PART I - STOCK OWNERSHIP

 

Item 1.Beneficial Ownership.

 

a.  Deemed Beneficial Ownership.  Please state the amount of securities of the
Company you own on the date you complete this Questionnaire.  (If none, please
so state in each case.)

 



 

 

 

    Number of Shares of Amount Beneficially Owned(1)   Common Stock Owned      
Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the “beneficial owner”(1):           Total Shares:
          Of such shares:           Shares as to which you have sole voting
power:           Shares as to which you have shared voting power:          
Shares as to which you have sole investment power:           Shares as to which
you have shared investment power:           Shares which you will have a right
to acquire before 60 days after the date you complete this questionnaire through
the exercise of options, warrants or otherwise:    

 

Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?

 

Answer:

 

If so, please describe.

 

b.             Pledged Securities.  If any of such securities have been pledged
or otherwise deposited as collateral or are the subject matter of any voting
trust or other similar agreement or of any contract providing for the sale or
other disposition of such securities, please give the details thereof.

 

Answer:

 

c.             Disclaimer of Beneficial Ownership.  Do you wish to disclaim
beneficial ownership(1) of any of the shares reported in response to Item 1(a)?

 

Answer:

 

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)(1) of the
shares in question.

 

Name and Address of   Relationship of   Number of Shares Actual Beneficial Owner
  Such Person To You   Beneficially Owned                              

 



 

 

 

d.             Shared Voting or Investment Power over Securities.  Will any
person be deemed to have beneficial ownership over any of the Securities
purchased by you pursuant to the Purchase Agreement?

 

Answer:

 

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)(1) of the
Securities in question.

 

Name and Address of   Relationship of   Number of Shares Beneficial Owner  
Such Person To You   Beneficially Owned                              

 

Item 2.  Major Shareholders.  Please state below the names of persons or groups
known by you to own beneficially(1) more than 5% of the Company’s Common Stock.

 

Answer:

 

Item 3.  Change of Control.  Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

 

Answer:

 

Item 4.  Relationship with the Company.  Please state the nature of any
position, office or other material relationship you have, or have had within the
past three years, with the Company or its affiliates.

 

    Nature of Name   Relationship                  

 

Item 5.  Broker-Dealer Status.  Is the Purchaser a broker-dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)?

 

¨Yes.

 

¨No.

 

If so, please answer the remaining questions under this Item 5.

 

Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the Registration Statement and related prospectus.

 

a.             If the Purchaser is a registered broker-dealer, please indicate
whether the Purchaser purchased its Common Stock for investment or acquired them
as transaction-based compensation for investment banking or similar services.

 

Answer:

 



 

 

 

Note that if the Purchaser is a registered broker-dealer and received its Common
Stock other than as transaction-based compensation, the Company is required to
identify the Purchaser as an underwriter in the Registration Statement and
related prospectus.

 

b.             Is the Purchaser an affiliate of a registered broker-dealer? For
purposes of this Question, an “affiliate” of a specified person or entity means
a person or entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person or entity specified.

 

¨Yes.

 

¨No.

 

If so, please answer questions (i)-(iii) below under this Item 5(b).

 

i.              Please describe the affiliation between the Purchaser and any
registered broker-dealers:

 

ii.             If the Common Stock was received by the Purchaser other than in
the ordinary course of business, please describe the circumstances:

 

iii.            If the Purchaser, at the time of its receipt of Common Stock,
has had any agreements or understandings, directly or indirectly, with any
person to distribute the Common Stock, please describe such agreements or
understandings:

 

Note that if the Purchaser is an affiliate of a broker-dealer and did not
receive its Common Stock in the ordinary course of business or at the time of
receipt had any agreements or understandings, directly or indirectly, to
distribute the securities, the Company must identify the Purchaser as an
underwriter in the Registration Statement and related prospectus.

 

Item 6.  Nature of Beneficial Holding.  The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that
exercise(s) sole or shared voting or dispositive power over the Registrable
Securities (as defined in the Registration Rights Agreement).

 

a.             Is the Purchaser a natural person?

 

¨Yes.

 

¨No.

 

b.             Is the Purchaser required to file, or is it a wholly owned
subsidiary of a company that is required to file, periodic and other reports
(for example, Form 10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or
15(d) of the Exchange Act?

 

¨Yes.

 

¨No.

 

c.             Is the Purchaser an investment company, or a subsidiary of an
investment company, registered under the Investment Company Act of 1940, as
amended?

 

oYes.

 

oNo.

 

If a subsidiary, please identify the publicly held parent entity:

 



 

 

 

d.             If you answered “no” to questions (a), (b) and (c) above, please
identify the controlling person(s) of the Purchaser (the “Controlling Entity”).
If the Controlling Entity is not a natural person or a publicly held entity,
please identify each controlling person(s) of such Controlling Entity. This
process should be repeated until you reach natural persons or a publicly held
entity that exercises sole or shared voting or dispositive power over the
Registrable Securities:

 

***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***

 

PART II - CERTAIN TRANSACTIONS

 

Item 7.  Transactions with the Company.  If you, any of your associates(2), or
any member of your immediate family(3) had or will have any direct or indirect
material interest in any transactions(4) or series of transactions to which the
Company or any of its subsidiaries was a party at any time since January 1,
2015, or in any currently proposed transactions or series of transactions in
which the Company or any of its subsidiaries will be a party, in which the
amount involved exceeds $120,000, please specify (a) the names of the parties to
the transaction(s) and their relationship to you, (b) the nature of the interest
in the transaction, (c) the amount involved in the transaction, and (d) the
amount of the interest in the transaction.  If the answer is “none”, please so
state.

 

Answer:

  

Item 8.  Third Party Payments.  Please describe any compensation paid to you by
a third party pursuant to any arrangement between the Company and any such third
party.

 

Answer:

 

PART III — PLAN OF DISTRIBUTION

 

The selling stockholder and any of its pledgees, donees, transferees, assignees
or other successors-in-interest may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholder may use one or more
of the following methods when disposing of the shares or interests therein:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·through brokers, dealers or underwriters that may act solely as agents;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

·broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

 



 

 

 

·one or more underwritten offerings on a firm commitment or best efforts basis;

 

·a combination of any such methods of disposition; and

 

·any other method permitted pursuant to applicable law.

 

The selling stockholder may also sell shares under Rule 144 under the Securities
Act of 1933, as amended, or Securities Act, if available, rather than under this
prospectus.

 

Broker-dealers engaged by the selling stockholder may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholder (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholder does not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The selling stockholder may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by its and, if it
defaults in the performance of its secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

 

Upon being notified in writing by the selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of such selling stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such shares of common stock were sold, (iv) the commissions paid
or discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction.  In addition, upon being notified in
writing by the selling stockholder that a donee or pledge intends to sell more
than 500 shares of common stock, we will file a supplement to this prospectus if
then required in accordance with applicable securities law.

 

The selling stockholder also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholder may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume.  The selling stockholder may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities.  The selling stockholder may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The selling stockholder and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

 



 

 

 

We have advised the selling stockholder that it is required to comply with
Regulation M promulgated under the Securities Exchange Act during such time as
it may be engaged in a distribution of the shares.  The foregoing may affect the
marketability of the common stock.

 

The aggregate proceeds to the selling stockholder from the sale of the common
stock offered by it will be the purchase price of the common stock less
discounts or commissions, if any.  The selling stockholder reserves the right to
accept and, together with its agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents.  We will not receive any of the proceeds from this offering.

 

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholder against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 

We have agreed with the selling stockholder to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (a)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement, and (b) the date
on which the shares of common stock covered by this prospectus may be sold by
non-affiliates without any volume or manner of sale restrictions or current
public information pursuant to Rule 144 of the Securities Act.

 

*         *         *

 

The undersigned has reviewed the Plan of Distribution set forth above and does
not have a present intention of effecting a sale in a manner not described
therein.

 

  ¨ Agree ¨ Disagree       (If left blank, response will be deemed to be
“Agree”.)  

 

The undersigned hereby represents that the undersigned understands, pursuant to
Securities Act Sections Compliance and Disclosure Interpretations Section
239.10, a copy of which is attached hereto as Exhibit 1, that the undersigned
may not make any short sale of the Common Stock prior to the effectiveness of
the Registration Statement, and further covenants to the Company that the
undersigned will not engage in any short sales of such stock to be registered
under the Registration Statement prior to its effectiveness.

 



 

 

 

SIGNATURE

 

The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement. 
If at any time any of the information set forth in my responses to this
Questionnaire has materially changed due to passage of time (other than due to
the receipt of the Common Stock set forth opposite the undersigned’s name in the
Schedule of Purchasers in the Purchase Agreement), or any development occurs
which requires a change in any of my answers, or has for any other reason become
incorrect, the undersigned agrees to furnish as soon as practicable to the
individual to whom a copy of this Questionnaire is to be sent, as indicated and
at the address shown on the first page hereof, any necessary or appropriate
correcting information.  Otherwise, the Company is to understand that the above
information continues to be, to the best of my knowledge, information and
belief, complete and correct.

 

Upon any sale of Common Stock pursuant to the Registration Statement, the
undersigned hereby agrees to deliver to the Company and the Company’s transfer
agent the Certificate of Subsequent Sale set forth in Exhibit I hereto.

 

The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.

 

  Name of Purchaser:                 Date:                                   ,
201_ Signature:                 Print Name:                  Title (if
applicable):                  Address:               

  

FOOTNOTES

 

1.Beneficial Ownership.  You are the beneficial owner of a security, as defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security.  You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

 

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

 



 

 

 

Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares.  Similarly, absent countervailing facts, securities held in
the name of relatives who share your home are to be reported as being
beneficially owned by you.  In addition, securities held for your benefit in the
name of others, such as nominees, trustees and other fiduciaries, securities
held by a partnership of which you are a partner, and securities held by a
corporation controlled by you should be regarded as beneficially owned by you.

 

This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.

 

2.Associate.  The term “associate”, as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary.  The term “relative of yours” as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company.

 

Please identify your associate referred to in your answer and indicate your
relationship.

 

3.Immediate Family.  The members of your “immediate family” are deemed to
include the following:  your spouse; your parents; your children; your siblings;
your mother-in-law or father-in-law; your sons- and daughters-in-law; and your
brothers- and sisters-in-law.

 

4.Transactions.  The term “transaction” is to be understood in its broadest
sense, and includes the direct or indirect receipt of anything of value.  Please
note that indirect as well as direct material interests in transactions are to
be disclosed.  Transactions in which you would have a direct interest would
include your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.]

 

 

 

 

Exhibit I

 

CERTIFICATE OF SUBSEQUENT SALE

 

[Transfer Agent]

 

RE:Sale of Shares of Common Stock of ClearSign Combustion Corporation (the
“Company”) pursuant to the Company’s Prospectus dated
                             , (the “Prospectus”)

 

Dear Sir/Madam:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

 



Selling Stockholder (the beneficial owner):    

 

Record Holder (e.g., if held in name of nominee):    

 

Book Entry Position or Restricted Stock Certificate No.(s):    

 

Number of Shares Sold:    

 

Date of Sale:    

 

In the event that you receive a stock certificate(s) or evidence of a book entry
position representing more shares of Common Stock than have been sold by the
undersigned, then you should return to the undersigned a newly issued
certificate or book entry position for such excess shares in the name of the
Record Holder and BEARING A RESTRICTIVE LEGEND.  Further, you should place a
stop transfer on your records with regard to such certificate.  Notwithstanding
the foregoing, in the event that the undersigned executes and delivers to you
and to the Company the certification set forth on Annex I, upon instructions
from the Company, you should return to the undersigned a newly issued
certificate or book entry position for such excess shares of Common Stock in the
name of the Record Holder without any restrictive legend.  In addition, no
subsequent certification will be required to be delivered to you by the
undersigned provided that the representations and warranties set forth on Annex
I have been delivered to you and continue to be accurate.

 

    Very truly yours,             Dated:       By:                    Print
Name:                    Title:                  

 

cc:ClearSign Combustion Corporation

[Address]

Attention:

 

 

 

 

Annex I

 

In connection with any excess shares to be returned to the Selling Stockholder
upon a sale of shares of Common Stock of ClearSign Combustion Corporation (the
“Company”) included in the table of Selling Stockholders in the Prospectus, the
undersigned hereby certifies to the Company and [Transfer Agent], that:

 

1.             In connection with the sale by the undersigned stockholder of any
of the shares of Common Stock pursuant to the Prospectus, the undersigned
stockholder will deliver a copy of the Prospectus included in the Registration
Statement to the purchaser directly or through the undersigned stockholder’s
broker-dealer in compliance with the requirements of the Securities Act of 1933
and the Securities Exchange Act of 1934.

 

2.             Any such sale will be made only in the manner described under
“Plan of Distribution” in the Prospectus.

 

3.             The undersigned stockholder will only sell the shares of Common
Stock while the Registration Statement is effective, unless another exemption
from registration is available.

 

4.             The Company and its attorneys may rely on this letter to the same
extent as if it were addressed to them.

 

5.             The undersigned stockholder agrees to notify you immediately of
any development or occurrence which to his, her or its knowledge would render
any of the foregoing representations and agreements inaccurate.

 

All terms not defined herein are as defined in the Stock Purchase Agreement
entered into in _______ 2018 between the Company and the Purchaser.

 

    Very truly yours,             Dated:     By:                     Print
Name:                          Title:                  

 ]

 



 

 